Jenkins, P. J.
The former judgments of reversal in these cases (42 Ga. App. 533, 156 S. E. 628), having been reversed by the Supreme Court on certiorari (174 Ga. 222, 162 S. E. 687), are vacated and the opinion heretofore rendered is withdrawn. The judgment of the court below overruling the separate demurrers of the defendants to counts 1 and 2 of the plaintiff’s petition is affirmed. Count 3 of the petition was stricken by the trial court, and to that ruling no exception was taken, and consequently that count was not dealt with in the original opinion by this court. Judgments affirmed.

Stephens and Bell, JJ., concur.